United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                   May 17, 2006

                                                          Charles R. Fulbruge III
                                                                  Clerk
                             No. 05-60713
                           Summary Calendar



JOBI KURIAN KADAVIL,

                                     Petitioner,

versus

ALBERTO R. GONZALES, U.S. ATTORNEY GENERAL,

                                     Respondent

                         --------------------
               Petition for Review of a Decision of the
                     Board of Immigration Appeals
                         BIA No. A95 606 098
                         --------------------

Before KING, DeMOSS, and PRADO, Circuit Judges.

PER CURIAM:*

     Jobi Kurian Kadavil, a citizen of India, petitions for

review of the decision of the Board of Immigration Appeals that

affirmed the Immigration Judge’s (IJ) order of removal.        Kadavil

contends that the IJ erred by denying his final motion for a

continuance so that he could pursue a T-1 visa application

because he was a victim of a severe form of human trafficking.

     Our review is for abuse of discretion, see Manzano-Garcia v.

Gonzales, 413 F.3d 462, 466 (5th Cir. 2005), and we find no abuse


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 05-60713
                                -2-

of discretion in Kadavil’s case.   First, the IJ had previously

granted Kadavil one continuance to pursue a nonimmigrant worker

application and two continuances to pursue his T-1 application.

Second, the evidence indicated that the T-1 application would be

denied initially.   Third, Kadavil did not present the

documentation needed to support his T-1 application, see 8 CFR

§ 211(a), and the evidence in the record did not indicate when,

or even whether, the T-1 application would be supplemented.   The

IJ gave Kadavil ample time to pursue relief, yet Kadavil did not

demonstrate that he had submitted a T-1 application that would be

seriously considered.

     PETITION DENIED.